Appeals by defendant from two judgments of the Supreme Court, Kings County, one rendered June 9, 1977, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence, and the other, rendered June 10, 1977, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence. Judgments affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631). Suozzi, J. P., Gulotta, Shapiro and Margett, JJ., concur.